No.      12352

      I N THE SUPREME COURT O THE STATE O M N A A
                             F           F OTN

                                       1973



C. E. MITCHELL AND SONS,

                           P l a i n t i f f and Respondent,

      -vs   -
D L A DAVIS and C I T Y OF GRFAT FALLS,
 EM R

                           Defendants and A p p e l l a n t s .



Appeal from:       D i s t r i c t Court o f t h e E i g h t h J u d i c i a l D i s t r i c t ,
                   Honorable P a u l G . H a t f i e l d , Judge p r e s i d i n g .

Counsel o f Record:

    For Appellants :

         Burton and Coder, G r e a t F a l l s , Montana.
         Howard C . Burton a r g u e d , G r e a t F a l l s , Montana.

    F o r Respondent :

            E. F. G i a n o t t i a r g u e d , G r e a t F a l l s , Montana.



                                                Submitted:          A p r i l 26, 1973

                                                   Decided :       MAY 1 6 1973
Mr. J u s t i c e Frank I . Haswell delivered the Opinion of t h e Court.
             This appeal i s from a judgment of t h e d i s t r i c t court of Cascade
County, s i t t i n g without a jury, finding an indebtedness owed t o p l a i n t i f f
by defendant City of Great Falls in the amount of $618.52 with i n t e r e s t
and c o s t s .   The case involves payments due f o r various materials, labor
and equipment furnished by p l a i n t i f f t o Delmar Davis, a contractor, engaged
by the City of Great Falls t o enlarge and make improvements on the municipal
go1 f course.       The City of Great Fa1 1s appeals from the judgment.
             On July 29, 1963, t h e City of Great F a l l s entered i n t o a written
contract w i t h Davis f o r the construction of improvements t o the municipal
golf course. Rursuant t o the provisions of the written contract Davis f u r -
nished the City a performance bond.                The surety was General Insurance Com-
pany of America with Don J . Morrison of Rainbow E l e c t r i c Company, Great
F a l l s , Montana, as indemnitor.
             Davis, i n t h e course of construction, hired E Mitchell t o supervise
                                                             d
the job and authorized h i m t o secure the necessary equipment and materials.
Mitchell hired some equipment from p l a i n t i f f C. E. Mitchell & Sons, charged
some materials t o p l a i n t i f f , and made a $4.00 phone c a l l .
             When p l a i n t i f f was not paid    i t s e n t a statement t o t h e City f o r
$771.68, representing the above i tems plus i n t e r e s t and service charges.
Subsequently, Davis did some work f o r p l a i n t i f f reducing the b i l l .        Thereafter
p l a i n t i f f submitted an adjusted claim t o the City f o r $618.52.
             Other subcontractors of Davis submitted notice of t h e i r claims t o
the City in accordance with section 6-401 e t seq., R.C.M.                  1947.
             After the project was completed the City made f u l l payment t o
Morrison as the indemnitor f o r Davis.             Morrison, in return, made payment t o
a l l of the subcontractors submitting t h e i r notices of claim w i t h t h e exception
of p l a i n t i f f and one other subcontractor.        A a r e s u l t of nonpayment, plain-
                                                          s
t i f f subsequently f i l e d t h i s action against the City and Davis on June 30,
1965.     Default was taken against Davis t h e r e a f t e r b u t the case was not         pros-
ecuted t o judgment a t t h a t time.        Thereafter Davis was declared a bankrupt

and the claims of p l a i n t i f f were included i n the bankruptcy.           This cause
f i n a l l y came on f o r t r i a l on May 8, 1972; judgment was awarded t o p l a i n t i f f

a g a i n s t t h e City f o r $618.52.             The City now appeals.

               The u n d e r l y i n g i s s u e upon t h i s appeal i s whether a materialman o r

s u p p l i e r o f a c o n t r a c t o r who has a p u b l i c works c o n t r a c t w i t h t h e City may

h o l d t h e m u n i c i p a l i t y l i a b l e f o r m a t e r i a l s and s u p p l i e s n o t p a i d f o r by t h e

c o n t r a c t o r b u t used i n t h e performance o f t h e c o n t r a c t .                The d i s t r i c t c o u r t

h e l d t h e City l i a b l e t o t h e materialman.                 W reverse.
                                                                       e

               The City has no d i r e c t l i a b i l i t y t o s u b c o n t r a c t o r s , l a b o r e r s ,

materialmen and s u p p l i e r s f o r work performed o r m a t e r i a l s s u p p l i e d i n t h e

performance o f a p u b l i c works c o n t r a c t where a bond has been posted as r e -

q u i r e d by s t a t u t e .   S e c t i o n 6-401 e t seq.,          R.C.M.      1947.      There was no p r i v i t y

between t h e City and p l a i n t i f f t o p e r m i t r e c o v e r y a g a i n s t t h e City.                 The

p r o p e r remedy f o r t h e p l a i n t i f f was t o proceed on t h e p u b l i c works bond.

               P r i o r t o t h e a d o p t i o n o f s e c t i o n 6-401 e t seq.,           R.C.M.      1947,

Montana f o l l o w e d t h e m i n o r i t y view which r e q u i r e d an i n t e n t t o b e n e f i t t h e

t h i r d p a r t y b e n e f i c i a r y and a c o n s i d e r a t i o n passing f r o m t h e b e n e f i c i a r y

t o t h e promisee i n o r d e r f o r a t h i r d p a r t y t o sue.                  I n a 1927 case, Osborne

v. U n i t e d S t a t e s , 17 F.2d 246 ( 9 t h C i r . ) ,          the federal court interpreting

Montana's l a w r e g a r d i n g t h e r i g h t s o f t h i r d p a r t y b e n e f i c i a r i e s denied a

s u p p l i e r t h e r i g h t t o m a i n t a i n an a c t i o n a g a i n s t t h e s u r e t y .    See a l s o Tatem

v. Eglanol M i n i n g Co., 45 Mont. 367, 123 P. 28.                              The b e l i e f t h e n was t h a t a

moral n o t a 1egal o b l ig a t i o n e x i s t e d between t h e s u b c o n t r a c t o r (suppl i e r )

and s u r e t y .     McDonald v . American Nat. B'k, 25 Mont. 456, 65 P. 896.

               I n 1931 s e c t i o n 6-401 e t seq.,              R.C.M.      1947, was enacted r e q u i r i n g

t h e c o n t r a c t o r f o r a m u n i c i p a l i t y t o f u r n i s h a performance and payment bond.

The purpose o f t h e s t a t u t e i s t o p r o t e c t l a b o r e r s and materialmen who s u p p l y

c o n t r a c t o r s working on s t a t e o r m u n i c i p a l p r o j e c t s (Bower v . Tebbs, 132 Mont.
146, 314 P.2d 731) by g i v i n g them                   " * * *      t h e same r i g h t under t h e p r o v i s i o n s
of such bond as if such work, services, provender, provisions, suppl ies
or material , was furnished to the original contractor * * *. " (Section
6-401, R.C.M. 1947, supra), thus insuring a third party's right of action
against the surety. United States v , Reliance Insurance Co. of Philadelphia,
Pa., 227 F. Supp. 939 (1 964).
          As a general rule, a performance bond on a public works contract
is for the benefit and protection of the municipality. 63 C.J.S. Municipal
Corporations,   §   1172, p. 859. The municipality is not liable to a person
who has furnished materials to a contractor for a public works project un-
less provided by statute. 63 C.J.S. Municipal Corporations,     §   1215, p. 942.
Section 6-401 et seq., R.C.M. 1947 allows a materialman who has supplied a
subcontractor a direct action against the original or general contractor and
surety; but it does not establish a claim or right of action against the City.
Treasure State Industries v, Leigland, 151 Mont. 288, 443 P.2d 22; United
States v. Reliance Insurance Co. of Philadelphia, Pa., supra.
          For these reasons the judgment of the district court is reversed
and the case dismissed.


                                                    Associate justice




Hon. ~ l f r d d p .Coate, District Judge,
sitting in"p1ace of Mr. Justice John
C. Harrison.